Citation Nr: 1039866	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a head injury, 
to include seizures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.S.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on honorable active duty from October 1986 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim for service 
connection for residuals of a head injury.  The Veteran disagreed 
and perfected an appeal.  

In January 2008, the Veteran, E.S., and his representative 
presented evidence and testimony at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.  In a February 2008 decision, the Board remanded the 
Veteran's claims for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

Essentially, the Veteran contends that he injured himself when he 
hit his head on an overhead beam while on board the U.S.S. 
Prairie AD-15, and that since the injury he has suffered from 
symptoms including fainting spells.  In order to establish 
service connection or service-connected aggravation for a present 
disability, the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  

The evidence in this case establishes that a January 2004 VA 
neurological examination report stated a diagnosis of "syncope 
versus seizure episodes."  Syncope is defined as "loss of 
consciousness and postural tone caused by diminished cerebral 
blood flow."  See Stedman's Medical Dictionary, 27th Edition, 
2000, at page 1745.  Thus, it appears that element (1) is 
satisfied.

With regard to element (2), the Board notes that the RO has been 
unable to obtain almost all of the Veterans service treatment 
records.  See November 2003 memorandum regarding the unsuccessful 
steps taken to obtain the documents.  VBA has obtained the 
Veteran's service personnel record, but those records do not 
substantiate the fact that the Veteran sustained the head injury 
he described during service.  The Veteran, however, has submitted 
the January and February 2008 statements of A.G. and A.R., both 
of whom were sailors who served with the Veteran on board the 
U.S.S. Prairie in 1989 and both of whom witnessed the Veteran's 
head injury incident.  For that reason, there is evidence that 
appears to satisfy element (2) in the record.

With regard to element (3), the Board finds that the January 2004 
VA examination is insufficient because it does not address 
whether the Veteran's current disorder is related to his active 
duty military service.  Moreover, it appears from the resulting 
diagnosis that further medical testing is required to more 
accurately finalize the Veteran's current diagnosis.  The Court 
has held that once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009).  In this case, the Board finds that the medical 
evidence is insufficient for determining whether the Veteran's 
current disorder can be service connected.

For those reasons, the Board remands the claim for further 
evidentiary development.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and 
determine whether he has sought any further 
treatment for a seizure or syncope condition.  
If any treatment has been sought, VBA should 
attempt to obtain records of that treatment 
and associate the records with the Veteran's 
VA claims folder.

2.  After completion of the foregoing, VBA 
shall arrange for an examination by an 
appropriate physician who shall review the 
Veteran's VA claims folder prior to examining 
the Veteran.  The examiner shall provide a 
full description and diagnosis of any current 
disorder manifested by the Veteran that 
pertains to the complaints of frequent 
fainting spells or other symptoms that the 
Veteran relates to his in-service head 
injury.  If diagnostic tests or the services 
of other medical experts are deemed to be 
necessary by the examiner to obtain a 
definitive diagnosis, such consults or tests 
shall be accomplished.  

If a diagnosis or diagnoses are made, the 
examiner shall provide an opinion whether it 
is as at least as likely as not that the 
diagnosed disorder or disorders were caused 
or aggravated by an incident or event during 
the Veteran's active duty service.  For the 
purposes of this opinion, the examiner shall 
consider that the Veteran's active duty 
period was between October 1986 and October 
1990.  If the examiner is unable to provide 
an etiological opinion without resort to mere 
speculation, the examiner shall fully explain 
why that is the case.  The examiner's written 
examination report shall be associated with 
the Veteran's VA claims folder.

3.  After completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claim for 
entitlement to service connection for 
residuals of a head injury to include 
seizures.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


